Citation Nr: 0309555	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
recognize the appellant as the veteran's surviving spouse for 
purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. B.



ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.  The veteran died in July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In an October 1986 decision, the Board denied the 
appellant's claim for recognition as the surviving spouse of 
the veteran for the purpose of VA benefits.

2.  Evidence added to the record since the October 1986 Board 
decision bears directly and substantially upon the subject 
matter now under consideration and, when considered alone or 
with all of the evidence, both old and new, has a significant 
effect upon the facts previously considered.

3.  The appellant and the veteran were married in June 1955 
and there was no valid divorce.

4.  The appellant was free of fault at the time of the 
separation from the veteran due to the misconduct of the 
veteran.

5.  The veteran and the appellant continuously cohabitated 
throughout the veteran's lifetime.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 Board decision, 
which denied the appellant's claim for recognition as a 
surviving spouse for purposes of VA benefits, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The appellant is recognized as the surviving spouse of 
the veteran for purposes of VA benefits.  38 U.S.C.A. 
§§ 101(1), (31), 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.55 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this regard the appellant was notified of the requirements 
and type of evidence necessary to establish her claim in the 
statement of the case and in an October 2002 letter from the 
RO.  In the October 2002 letter, the appellant was notified 
of VA's duty to assist and that the VA would attempt to 
obtain evidence which she identified.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).  The record shows that 
all available, pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the VCAA.  

In October 1986, the Board determined that the appellant did 
not meet the requirements for recognition as the veteran's 
surviving spouse for purposes of VA benefits.  This decision 
was based upon the Board's finding that although the initial 
separation may have been the fault of the veteran, the 
evidence did not show the appellant and the veteran had 
continuously cohabitated after the initial separation in 
1969, and that the appellant had unequivocally abandoned the 
marital relationship with the veteran by virtue of her 
ceremonial wedding.  

This decision is final.  38 U.S.C.A. § 7104 (West 2002).  
However, the appellant may reopen her claim with the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  In Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the basis 
of the claim, even where it would not be enough to convince 
the Board to grant the claim.  See, Hodge v. West, 155 F.3d 
1356, 1359 (Fed.Cir. 1998).

The evidence received since the October 1986 Board decision 
includes testimonial evidence and lay statements, and 
photographic evidence.  The appellant has provided statements 
and testimonial evidence concerning the volatile and abusive 
nature of her relationship with the veteran due to his 
alcohol use.  

Additionally during her videoconference hearing before the 
undersigned Veterans Law Judge she testified that she did not 
live with the individual (S.M.) with whom a marriage ceremony 
was conduced.  She stated that he lived with his mother and 
she lived with her children. In considering this evidence, 
the Board must presume the credibility of this evidence for 
purposes of determining whether new and material evidence has 
been submitted.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board finds that the new evidence bears directly and 
substantially on the issue under consideration in that it 
provides a more complete picture with regard to the veteran's 
misconduct and the appellant's marital situation after she 
left the veteran. Therefore, the Board finds that the 
additional evidence is new and material and the appellant's 
underlying claim for recognition as the surviving spouse of 
the veteran for purposes of VA benefits is reopened.

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen her claim, the Board 
will conduct a de novo review of the record to determine 
whether the evidence establishes that the requirements for 
recognition as the surviving spouse for purposes of VA 
benefits have been satisfied.  

The evidence shows that the veteran married the appellant in 
June 1955.  A VA hospital record shows the veteran was 
hospitalized in November 1968 for treatment of chronic 
alcohol addiction.  The medical report noted the veteran was 
separated at that time, and resided with his parents.  

In 1970, the appellant participated in a ceremonial marriage 
to S.M.  The veteran also participated in a marriage ceremony 
in May 1974 to L.M.J. in Dallas, Texas.  The veteran died in 
July 1980.    

Shortly after the veteran's death, L.M.J. filed an 
application for death benefits.  At that time, L.M.J. 
indicated that she had no information on the veteran's first 
marriage.  In conjunction with her claim, she provided a copy 
of the marriage certificate showing she and veteran were 
married in May 1974.  L.M.J. was denied benefits due to 
excessive income.  The record reflects that L.M.J. died in 
1996.

In August 1982, the appellant applied for VA death benefits.  
At that time, the appellant reported the she married the 
veteran in June 1955.  The veteran informed her that he had 
obtained a divorce from her in 1969.  She indicated that she 
learned that she was still legally married to the veteran at 
the time of his death, based upon Social Security documents.  
She related that her separation from the veteran was due to 
his drinking and subsequent abusive behavior toward her and 
the children.  

Received in May 1984 was a marriage certificate, which shows 
that the appellant and the veteran were married on June 10, 
1955.  

In an October 1984 statement, the appellant indicated that 
her first separation from the veteran occurred in 1969.  She 
stated that the veteran was an alcoholic and a truck driver 
and they could not get along.  The second separation was in 
1975 for the same reasons.  She stated that she and veteran 
made several unsuccessful attempts at reconciliation.  She 
indicated that the veteran contributed to her support and the 
child's support.  She filed for divorced in 1968 but he never 
signed the documents.  The appellant reported that she and 
veteran lived together after that, and that she last saw the 
veteran in July 1980.  

Received in November 1985 was a statement from the appellant 
indicating the her Social Security benefits as the widow of 
the veteran had been terminated.  Accompanying this letter 
was a statement from the Social Security Administration. 

In a Declaration of Status of Dependents dated in November 
1985, the appellant indicated that she was married to S. M. 
in approximately 1970 and he died in 1979.  She stated that 
she had never divorced the veteran.

A December 1985 statement from the office of the Clerk Of 
Court of a county in Alabama is to the effect that there was 
no record of a divorce having been filed involving the 
appellant and the veteran.

A December 1985 statement from the Bureau of Vital 
Statistics, in Alabama, indicates there was no record of a 
marriage between the appellant and S. M.

In a December 1985 statement, the appellant indicated that 
she did not have the death certificate of S. M.  She stated 
that the marriage to S. M. was not recorded and that they 
were married by his uncle by the river.  She stated that she 
did not have any canceled checks or receipts and that most of 
the money she received from the veteran was in the form of 
money orders.  She stated that she lived with the veteran in 
Georgia in 1975 for approximately 6 months.  They were 
together several times after they separated in 1975.   

In January and March 1999 statements from the appellant, she 
indicated that the veteran was abusive to her and the 
children.  She recalled one occasion on which the veteran 
broke her jaw and she had to be hospitalized.  She indicated 
that she filed for a divorce for spousal abuse but the 
veteran did not sign the divorce papers.  It was her 
contention that her marriage to S. M. was not valid.  She 
noted that she was acknowledged as the veteran's widow by 
virtue of Social Security benefits she had received.  She 
also submitted copies of photographs which show multiple 
injuries to her face. 

Received in July 1999 was a statement from the appellant's 
sister in which she recounted incidents during which the 
appellant suffered physical abuse, and would leave her home 
to reside with family members until later reconciling with 
the veteran.  Another statement, received from the 
appellant's cousin, recounted several episodes during which 
the veteran was observed to have become abusive toward the 
appellant after drinking.  It was noted that the appellant 
sustained injuries of such severity on one occasion that 
hospitalization was required.  It was also noted that there 
were periods of separation associated with each of the 
appellant's pregnancies.  

During the April 2000 videoconference hearing, the appellant 
provided testimonial evidence in support of her claim.  The 
appellant explained that she left the veteran because of his 
drinking and abusive behavior.  In this context, she reported 
that she left the family home on several occasions, but would 
eventually return until her last departure from the family 
home.  

She further testified, regarding her relationship with S. M. 
after her separation from the veteran, the appellant stated 
that, they were never married.  She described their 
involvement as "dating," and reported that they "didn't 
really live together."  He lived with his mother and she 
lived with her children.  She indicated that this man was 
incarcerated during the majority of their relationship. The 
appellant's sister also testified and confirmed the 
appellant's testimony regarding her marital problems with the 
veteran.


Analysis

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).

The Board notes that, in order to be entitled to death 
benefits as a "surviving spouse" of a veteran, the claimant 
is a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, 
and: (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in 38 C.F.R. § 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50; see 38 U.S.C.A. § 101(3), 1541 (West 2002).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  

If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 3.53(b) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held that the surviving spouse's fault or absence of 
fault for separation, for purposes of determining entitlement 
to VA benefits, was to be determined based on an analysis of 
the conduct only at the actual time of separation.  The Court 
determined that the language of the statute did not indicate 
that the 'without fault' requirement was a continuing one.  
Further, the Court emphasized that adjudicators must be 
guided by whether there was a preponderance of the evidence 
against the appellant.  Gregory v. Brown, 5 Vet. App. 108, 
112 (1993).   

In this regard, the veteran and the appellant entered into a 
legal marriage in June 1955.  The appellant has indicated 
that she left the veteran in 1968 due to his abusive behavior 
to her and their children.  Based on the evidence of record 
the Board concurs.  Therefore the initial separation was the 
result of the veteran's misconduct.  Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993).   

The appellant has also stated that the veteran had never 
signed the divorce papers after she left him in 1968.   The 
available evidence does not contradict this statement.  The 
office of the Clerk Of Court of a county in Alabama which 
indicated that there was no record of a divorce having been 
filed.  Accordingly, without a final divorce, any subsequent 
attempt on the part of the appellant or veteran to remarry 
would be legally unsuccessful and the marriages would not be 
valid.  Additionally, the evidence indicates that S. M. 
predeceased the veteran.   

Based on the available evidence the Board finds that 
separation was the fault of the veteran and that, therefore, 
the continuous cohabitation requirement is considered to have 
been met.  38 C.F.R. § 3.53(a).  Accordingly, the appellant 
is recognized as the surviving spouse of the veteran for 
purposes of VA benefits.


ORDER

Having submitted new and material evidence to reopen the 
claim for recognition as the surviving spouse for purposes of 
VA benefits, the claim is reopened.

The appellant is the surviving spouse of the veteran for 
purpose of VA benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

